Citation Nr: 1138045	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  04-43 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2003 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

In a December 2006 decision, the Board denied entitlement to service connection for bilateral hearing loss.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  While that case was pending at the Court, the Veteran's attorney and the VA Office of the General Counsel filed a joint motion to vacate the Board's decision and remand the Veteran's claim for readjudication.  In a May 2008 Order, the Court granted the motion, vacated the Board's December 2006 decision, and remanded this case to the Board for readjudication.  In January 2009 the Board remanded the Veteran's claim for additional development.

In a June 2010 decision, the Board denied entitlement to service connection for bilateral hearing loss.  The Veteran subsequently appealed the decision to the Court.  While that case was pending at the Court, the Veteran's attorney and the VA Office of the General Counsel filed a joint motion to vacate the Board's decision and remand the Veteran's claim for readjudication.  In a February 2011 Order, the Court granted the motion, vacated the Board's June 2010 decision, and remanded this case to the Board for readjudication.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a VA examination in April 2009.  The audiologist reviewed the claims file and noted that the Veteran's hearing was normal bilaterally at enlistment, and that at separation there was mild low frequency hearing loss and significant shifts in hearing across all remaining test frequencies in both ears.  Bone conduction was not performed so it was impossible to know whether or not the hearing loss measured was of a conductive or sensorineural nature.  The examiner further felt that the evaluation results were highly consistent with the results from the clinic.

It was noted that during the Veteran's service hearing protection was not used and that he was exposed to naval guns, helicopters, aircraft engines, the flight line, ship engines, and the machine shop.  The examination notes indicate that the Veteran had some occupational exposure to factory and plant noise with and without hearing protection.  The Veteran's chief subjective complaint was bilateral hearing loss and the functional effect on daily activities was difficulty comprehending television dialogue.

On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
45
45
50
LEFT
40
35
35
55
45

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and 70 percent in the left ear.  It was noted that test procedures included otoscopic viewing of the ear canals, tympanometry, acoustic reflex threshold measurement, and measurement of speech thresholds, pure tone thresholds by air and bone conduction, and monosyllabic word understanding scores.  The Veteran was diagnosed with mild to moderate sensorineural hearing loss in the right ear with normal middle ear function and mild to moderately severe sensorineural hearing loss in the left ear with normal middle ear function.  His hearing was not expected to improve with medical intervention.

The VA examiner opined that it is less likely as not that the Veteran's current sensorineural hearing loss arose during military service.  Although hearing loss was measured at separation, the examiner felt that it was impossible to know whether it was conductive (temporary and medically based) or sensorineural because bone conduction or acoustic immittance testing were not performed.  The examiner reviewed the audiometric results from the Veteran's entrance and exit from service, and opined that the in-service hearing loss was more like to have been conductive in nature.  Sensorineural shifts of his magnitude were unexplainable for individuals of that age unless there was a secondary factor such as noise, and the configuration of the hearing loss at separation was "wholly inconsistent with a noise-induced etiology" and there were no other reported exposures from military service that could have caused such changes in hearing.

The U.S. Court of Appeals for Veterans Claims, in Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), held that once VA undertakes the effort to provide an examination it must obtain a fully adequate one.  The JMR which was approved by the Court in this case indicates that the opinion of the April 2009 VA examiner is not sufficient for adjudication purposes, on the basis that the examiner did not adequately explain the apparent contradiction in his opinion between stating that the type of hearing loss at separation from service could not be determined and that the hearing loss during service is more likely to have been conductive in nature, which supported his opinion that current hearing loss is less likely to have been caused by service.  Therefore, the claim must be remanded so the Veteran can be scheduled for another examination before it can be decided on the merits.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide sufficient information, and, if necessary, authorization, to enable VA to obtain any additional evidence, not already of record, which pertains to the claim for service connection for bilateral hearing loss.  Invite the Veteran to submit all pertinent evidence in his possession, and explain the types of evidence that it is his ultimate responsibility to submit.

2.  After all available records and/or responses from each contacted entity have been associated with the claims file, or the time period for the Veteran's response has expired, arrange for the Veteran to undergo VA examination to evaluate his bilateral hearing loss.  The claims file, to include a complete copy of this Remand, must be made available to the examiner, and the report of the examination should include discussion of the Veteran's documented history and contentions regarding his hearing loss.

a.  All appropriate tests and studies and/or consultation(s) should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  The examiner should then specifically state whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any diagnosed hearing loss is causally related to his active service, or whether such a relationship to service is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

b.  Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  If the examiner cannot answer any question in the case without resorting to unsupported speculation, the examiner should so state, and provide an explanation as to why that is so.

3.  Thereafter, readjudicate the Veteran's claim of service connection for bilateral hearing loss.  If any benefits sought on appeal remain denied, provide the Veteran and his representative with an SSOC.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

